Citation Nr: 0411942	
Decision Date: 05/07/04    Archive Date: 05/14/04	

DOCKET NO.  02-15 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a chronic acquired back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1949 to September 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
VARO in Columbia, South Carolina, which denied service 
connection for a low back disability resulting from a 
reported land mine explosion in service.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  A chronic low back disability was not present in service 
and was not shown to be present for years following service 
discharge.

3.  The competent medical evidence does not reflect that the 
veteran's current low back difficulties are attributable to a 
land mine explosion in service.  


CONCLUSION OF LAW

A chronic low back disability, including arthritis, was not 
incurred in or aggravated by active service, and arthritis 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.306, 3.309 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002).  See also 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2003).  (Regulations implementing 
the VCAA).  

VA must notify the veteran of the information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing that evidence or information.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
February 2001 rating decision, the July 2002 statement of the 
case, and the January 2003 supplemental statement of the 
case, the veteran and his representative were apprised of the 
applicable law and regulations and given notices of the 
evidence needed to substantiate the claim.  In addition, by 
communication dated in February 2002, the RO explained the 
provisions of the VCAA, gave additional notice of the 
evidence needed to substantiate the claim on appeal, and 
asked the veteran to submit or authorize the RO to obtain 
additional relevant evidence.  

With respect to the duty to assist, the veteran was accorded 
a special spinal examination in June 2002 and private and VA 
medical records have been associated with the claims folder.  
The veteran has not identified any additional evidence to be 
obtained.  Additionally, the Board notes that the veteran had 
the opportunity to present testimony on his behalf at a 
hearing before a decision review officer at the VARO in 
Columbia in December 2002.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of his case, 
another remand would serve no useful purpose.  The Board is 
aware of the United States Court of Appeals for Veterans 
Claims (Court) decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) which held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial RO decision on a claim for VA 
benefits.  

All the VCAA requires is that the duty to notify is satisfied 
and that a claimant be given the opportunity to submit 
information and evidence in support of a claim.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After the notice was provided, the case was readjudicated and 
a supplemental statement of the case was provided to the 
veteran.  He has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  

In addition, the Court in Pelegrini held in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

In March 2004, VA obtained an opinion from VA's General 
Counsel as to the Court's statement in Pelegrini that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) require VA 
to include the request that the claimant provide any evidence 
in his or her possession that pertains to the claim as part 
of the notice provided to a claimant under those provisions.  
The General Counsel's opinion held that the Court's statement 
is obiter dictum, and is not binding on VA.  Further, the 
opinion held that § 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  VAOPGCPREC 1-2004.  The 
Board is bound by the holding of the General Counsel's 
opinion.

Under the circumstances set forth above, the Board finds that 
the veteran has had notice of the types of evidence that 
would support his claim and that he has had ample opportunity 
to present evidence and argument in support of his appeal.  
He has not identified any evidence not already of record.  
The Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  
Therefore, notwithstanding Pelegrini, to decide the appeal at 
this time would not be prejudicial error to the claimant.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Also see 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran should 
be avoided).

In general, service connection will be granted if there is a 
disability resulting from injury or disease that was incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for arthritis of the spine 
if it is manifested to a compensable degree within one year 
subsequent to discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  

Additionally, it must be shown that any current disability is 
related to service or to an incident of service origin.  The 
United States Court of Appeals for the Federal Circuit has 
held that "a veteran seeking disability benefits must 
establish...the existence of a disability [and] a connection 
between the veteran's service-connected disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  See 
also D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

A review of his service medical records reveals that the 
veteran sustained a contusion in the low back area in 
February 1951 when a truck in which he was riding hit a mine.  
Treatment the following month reportedly showed several 
superficial abrasions over the sacral area.  Also, there was 
tenderness of the lumbar spine.  X-ray studies in early March 
1951 showed no pathology involving the lumbar spine.

In April 1951 it was indicated that the contusion of the low 
back was essentially asymptomatic.  The veteran was returned 
to duty that month.  There were no further complaints or 
abnormalities regarding the lumbar spine during the remainder 
of service, including examination at separation in September 
1952.

The post service medical evidence does not document 
complaints or abnormalities pertaining to the lumbosacral 
spine until a March 2000 new patient evaluation by a private 
physician.  It was indicated the veteran had been complaining 
of significant low back pain with radiation down both legs.  
Past medical history was described as negative.  An 
impression was made of lumbar spondylosis, with spinal 
stenosis to be ruled out.  Additional communications from the 
physicians reveal that the veteran's line of work involved 
repairing appliances.

Also of record is a July 2000 communication from a 
chiropractor who saw the veteran that month for complaints 
which included upper midback pain.  The veteran expressed 
other complaints and it was stated these symptoms were first 
noticed after his involvement in an automobile accident on 
July 17, 2000.  The veteran was given a primary diagnosis of 
cervico-brachial syndrome with associated cervical 
sprain/strain.  A secondary diagnosis was made of lumbar 
sprain/strain with associated sciatic neuralgia.

In a June 2001 statement the private physician whose March 
2000 communication is referred to above indicated that the 
veteran had pseudo spondylolisthesis and spinal stenosis that 
was operated on in December 2000.  The physician stated that 
the veteran "told me that all of his problems" began after 
his having been hit by shrapnel during an explosion in the 
Korean War.  The physician noted that the veteran asked him 
whether his back pain could be related in any way with the 
injury in service.  The physician stated that he explained to 
the veteran that "it is hard to say after so many years, but 
knowing that the degenerative process of the spine could 
begin with an injury such as that, I really have no way of 
knowing whether it did or not."

In an August 2001 statement, another private physician 
indicated that the lumbar degenerative disease the veteran 
recently underwent surgery for in late 2000 was "usually an 
accumulative process of repetitive insult which well could 
have commenced with the injury..." the veteran described 
having sustained in Korea.  The physician added that 
multifactorial risk factors for lumbar degenerative disease 
included exposure to stimuli such as riding in trucks.  He 
noted that more recent studies had also suggested a 
correlative association with tobacco use and lumbar 
degenerative disease was well.  

A VA spinal examination was accorded the veteran in June 
2002.  The examiner reviewed the claims file.  The examiner 
noted that he reviewed the service medical records and the 
aforementioned statements from the private physicians.  From 
a review of the records, the physician noted that in April 
1951 the veteran indicated he had no residual low back pain 
and the service medical records revealed the low back pain 
had "completely resolved."  

Current X-ray studies showed status posterior fusion at the 
L3, 4, and 5 levels, with laminectomy at the L3-L4 level with 
severe degenerative changes at the L2 and L3 level.  The 
physician expressed the opinion that the veteran's low back 
pain and degenerative joint disease were completely 
independent of the land mine explosion that he sustained in 
service in 1951.  He believed this statement was supported by 
the inservice examination in April 1951 and the veteran's own 
statement at that time that he had no back pain.  The 
physician believed the current low back pain and degenerative 
joint disease were related to the aging process and/or "in no 
way related to the land mine explosion in the service."  The 
physician indicated the veteran would have had degenerative 
joint disease involving the low back even if he had not 
injured the low back in the land mine explosion in service.  
The physician concluded that the veteran's "low back pain is 
no way connected to land mine explosion."  

Based on a longitudinal review of the evidence, the Board 
believes that the medical evidence of record is strongly 
against any causal connection between the veteran's current 
back difficulties and his active service.  The VA physician 
who examined the veteran in June 2002 indicated that he had 
access to the entire claims folder, including the statements 
from the private physicians in 2001, and reviewed all the 
records in detail.  The VA physician did not equivocate in 
firmly stating that in his opinion there was no causal 
connection between any current back difficulties the veteran 
had and the contusion the veteran sustained to the low back 
following his involvement in the land mine explosion in 
service in 1951.  The physician made specific reference to 
the contemporaneous medical records in service that showed 
that the contusion the veteran sustained was acute and 
transitory in nature because examination in April 1951 was 
without complaint or abnormality involving the spine and the 
next medical documentation of any problems with the spine did 
not come for years following service discharge.  The Board 
has reviewed the statements from the private physicians in 
2001.  It does not appear either physician had access to the 
veteran's service records.  Regardless, one of the physicians 
indicated that after so many years he had no way of knowing 
whether or not there could be a causal connection between 
current back difficulties and the involvement in the land 
mine explosion in service.  The other physician equivocated 
and noted that there were a number of possible risk factors 
for degenerative joint disease involving the lumbar spine.  
More probative weight is given to the opinion from the VA 
physician because he had access to the entire claims folder, 
including the service medical records and the statements from 
the private physicians.  

As for the assertions by the veteran himself, as a layperson 
he is not competent to relate any current problems to his 
active military service.  See Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995).  (A layperson is generally not capable 
of opining on matters requiring medical knowledge, such as 
the degree of disability produced by the symptoms or the 
condition causing the symptoms.)  See also 38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence "means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions" and "may also mean statements 
conveying sound medical principles found in medical 
treatises.  It would also include statements contained in 
authoritative writings such as medical and scientific 
articles and research reports or analyses.")

After a thorough review of the record, the Board concludes 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for a low back disorder 
resulting from a land mine explosion.  It follows that the 
claim must be denied. 


ORDER

Service connection for a low back disability resulting from 
involvement in a land mine explosion is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



